VALCENT PRODUCTS INC. Management Discussion and Analysis The following information, prepared as of March 1, 2009, should be read in conjunction with the unaudited consolidated financial statements for the nine months ended December 31, 2009, together with the audited financial statements of the Company for the year ended March 31, 2009 and the accompanying Management’s Discussion and Analysis (“the Annual MD&A”) for that fiscal period.The referenced consolidated financial statements have been prepared in accordance with Canadian generally accepted accounting principles (“GAAP”).All amounts are expressed in Canadian dollars unless otherwise indicated. Management Discussion and Analysis as of March 1, 2010 By certificate of amendment dated April 15, 2005, we changed the Company’s name from Nettron.com, Inc. to Valcent Products Inc. to reflect a newly adopted business plan. On May 3, 2005 we delisted from the TSX Venture Exchange and effected a consolidation of the Company’s common shares on a one-for-three basis. We maintain the Company’s
